Exhibit 32.1 Certification Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with this Quarterly Report of VerifyMe, Inc. (the “Registrant”) on Form 10-Q for the quarter ending March 31, 2016, as filed with the U.S. Securities and Exchange Commission on the date hereof (the “Report”), I, Thomas A. Nicolette, Chief Executive Officer (Principal Executive Officer) of the Registrant, certify to the best of my knowledge, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1) This Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: May 18, 2016 By: /s/ Thomas A. Nicolette Thomas A. Nicolette Chief Executive Officer
